Name: 1999/335/EC: Commission Decision of 7 May 1999 approving the plans presented by Germany for the eradication of classical swine fever in feral pigs in Baden WÃ ¼rttemberg and Rhineland-Palatinate (notified under document number C(1999) 1177) (Only the German text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  regions of EU Member States;  agricultural activity
 Date Published: 1999-05-20

 Avis juridique important|31999D03351999/335/EC: Commission Decision of 7 May 1999 approving the plans presented by Germany for the eradication of classical swine fever in feral pigs in Baden WÃ ¼rttemberg and Rhineland-Palatinate (notified under document number C(1999) 1177) (Only the German text is authentic) (Text with EEA relevance) Official Journal L 126 , 20/05/1999 P. 0021 - 0021COMMISSION DECISIONof 7 May 1999approving the plans presented by Germany for the eradication of classical swine fever in feral pigs in Baden WÃ ¼rttemberg and Rhineland-Palatinate(notified under document number C(1999) 1177)(Only the German text is authentic)(Text with EEA relevance)(1999/335/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 80/217/EEC of 22 January 1980 introducing Community measures for the control of classical swine fever(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 6a, paragraph 4 thereof,(1) Whereas classical swine fever has occured in the feral pig population in two areas of Baden-WÃ ¼rttemberg and Rhineland-Palatinate, Germany;(2) Whereas German authorities have presented plans for the eradication of classical swine fever in feral pigs covering the concerned areas of Baden-WÃ ¼rttemberg and Rhineland-Palatinate;(3) Whereas the submitted plans have been examined and found to comply with the provisions of Directive 80/217/EEC;(4) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The plans submitted by Germany for the eradication of classical swine fever in feral in pigs in Baden-WÃ ¼rttemberg and Rhineland-Palatinate are hereby approved.Article 2Germany shall bring into force the laws, regulations and administrative provisions for implementing the plans referred to in Article 1.Article 3This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 7 May 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 47, 21.2.1980, p. 11.